Exhibit 10.1

EXECUTION VERSION

ACTUANT CORPORATION

$300,000,000 5.625% Senior Notes due 2022

PURCHASE AGREEMENT

dated April 2, 2012

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

RBC CAPITAL MARKETS, LLC

BMO CAPITAL MARKETS CORP.

SUNTRUST ROBINSON HUMPHREY, INC.



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

April 2, 2012

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

RBC CAPITAL MARKETS, LLC

BMO CAPITAL MARKETS CORP.

SUNTRUST ROBINSON HUMPHREY, INC.

    As Initial Purchasers

c/o Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

Introductory. Actuant Corporation, a Wisconsin corporation (the “Company”),
proposes, upon the terms and subject to the conditions of this Agreement to
issue and sell to the several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $300,000,000 aggregate principal amount of the
Company’s 5.625% Senior Notes due 2022 (the “Notes”). The Company’s payment
obligations with respect to the Notes will be unconditionally guaranteed (the
“Guarantees” and, together with the Notes, the “Securities”) on a senior
unsecured basis initially by each of the Company’s direct and indirect domestic
subsidiaries listed on Schedule B hereto (the “Guarantors” and, together with
the Company, the “Issuers”).

The Securities will be issued pursuant to an indenture, dated as of April 16,
2012 (the “Indenture”), among the Issuers and U.S. Bank National Association, as
trustee (the “Trustee”). The Securities will be issued only in book-entry form
in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a rider to a blanket letter of representations, to be
dated on or before the Closing Date (as defined in Section 2 hereof) (the “DTC
Agreement”), among the Company, the Guarantors, the Trustee and the Depositary.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, dated as of April 16, 2012 (the “Registration Rights
Agreement”), among the Issuers and the Initial Purchasers, pursuant to which the
Issuers will agree to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Notes (the “Exchange
Notes”) and guaranteed on a senior unsecured basis by the Guarantors (the
“Exchange Guarantees” and, together with the Exchange Notes, the “Exchange
Securities”) to be offered in exchange for the Securities (the “Exchange Offer”)
and (ii) to the extent required by the Registration Rights Agreement, a shelf
registration statement pursuant to Rule 415 of the Securities Act relating to
the resale by certain holders of the Notes, and in each case, to use its
commercially reasonable efforts to cause such registration statements to be
declared effective.

 

-2-



--------------------------------------------------------------------------------

In connection with the issuance of the Notes, the Company has commenced a cash
tender offer (the “Tender Offer”) for any and all of its outstanding 6 7/8%
Senior Notes due 2017 (the “2017 Notes”) upon the terms and subject to the
conditions set forth in that certain Offer to Purchase dated as of April 2, 2012
(the “Offer to Purchase”). The net proceeds from the sale of the Securities will
be used to fund the purchase of the 2017 Notes pursuant to the Tender Offer and
pay related fees and expenses.

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when the sales
of the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated April 2, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated April 2, 2012 (the “Pricing Supplement”) a true and
correct copy of which is attached as Annex II hereto, describing the terms of
the Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

-3-



--------------------------------------------------------------------------------

The Company and the Guarantors hereby confirm their agreements with the Initial
Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represent, warrant and covenant to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

 

-4-



--------------------------------------------------------------------------------

(d) The Offering Memorandum. Neither the Pricing Disclosure Package, as of the
Time of Sale, nor the Final Offering Memorandum, as of its date or (as amended
or supplemented in accordance with Section 3(a), as applicable) as of the
Closing Date, contains an untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
Wells Fargo Securities, LLC expressly for use in the Pricing Disclosure Package,
the Final Offering Memorandum or amendment or supplement thereto, as the case
may be. The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A. The Company and the Guarantors have not distributed
and will not distribute, prior to the later of the Closing Date and the
completion of the Initial Purchasers’ distribution of the Securities, any
offering material in connection with the offering and sale of the Securities
other than the Pricing Disclosure Package and the Final Offering Memorandum.

(e) Company Additional Written Communication. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i) and
(ii) below) a “Company Additional Written Communication”) other than (i) the
Pricing Disclosure Package, (ii) the Final Offering Memorandum, and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such Company Additional Written
Communication, when taken together with the Pricing Disclosure Package, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation, warranty and agreement shall not
apply to statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through Wells Fargo
Securities, LLC expressly for use in any Company Additional Written
Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

 

-5-



--------------------------------------------------------------------------------

(h) The Registration Rights Agreement and DTC Agreement. Each of the
Registration Rights Agreement and the DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and
will constitute a valid and binding agreement of, the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms (assuming due authorization, execution and delivery by (and
enforceability against) the other parties thereto), except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws now or hereinafter in effect
relating to or affecting the rights and remedies of creditors and other obligees
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding at law or in equity), and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Notes to be
purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by the Company and, when authenticated in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws now or hereinafter in
effect relating to or affecting the rights and remedies of creditors and other
obligees generally or by general equitable principles (regardless of whether
enforcement is considered in a proceeding at law or in equity) and will be
entitled to the benefits of the Indenture. The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or other similar
laws now or hereinafter in effect relating to or affecting the rights and
remedies of creditors and other obligees generally or by general equitable
principles (regardless of whether enforcement is considered in a proceeding at
law or in equity) and will be entitled to the benefits of the Indenture. The
Guarantees and the Exchange Guarantees are in the respective forms contemplated
by the Indenture, have been duly authorized for issuance and sale pursuant to
this Agreement and the Indenture and in the case of the Guarantees at the
Closing Date, will have been duly executed by each of the Guarantors and, when
the Notes and the Exchange Guarantees have been authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor, will constitute valid and binding agreements of the Guarantors,
enforceable against the Guarantors in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws now or hereinafter in
effect relating to or affecting the rights and remedies of creditors and other
obligees generally or by general equitable principles (regardless of whether
enforcement is considered in a proceeding at law or in equity) and will be
entitled to the benefits of the Indenture.

 

-6-



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms (assuming
due authorization, execution and delivery by (and enforceability against) the
other parties thereto), except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereinafter in effect relating to or affecting the
rights and remedies of creditors and other obligees generally or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding at law or in equity) and except as rights to indemnification and
contribution may be limited by applicable law.

(k) Description of the Securities and the Indenture. The Securities, the
Indenture and the Registration Rights Agreement on the Closing Date, and the
Exchange Securities, when issued, will conform in all material respects to the
respective statements relating thereto contained in the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum, subsequent to the respective dates as of which information is given
in the Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

(m) Independent Registered Public Accountants. PricewaterhouseCoopers LLP, which
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) filed with the
Commission and included in the Offering Memorandum are independent registered
public accountants within the meaning of Regulation S-X under the Securities Act
and the Exchange Act, and any non-audit services provided by
PricewaterhouseCoopers LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company or in
accordance with Company policy promulgated by the Audit Committee.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly, in all material respects, the consolidated financial position of
the entities to which they relate as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with United States
generally accepted

 

-7-



--------------------------------------------------------------------------------

accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Offering Memorandum under the
caption “Summary — Summary Consolidated Financial Data” and “Selected
Consolidated Financial Data” fairly present, in all material respects, the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum. The statistical and
market-related data included in the Offering Memorandum are based on or derived
from sources that the Company and its subsidiaries generally believe to be
reliable and forward looking statements included in the Offering Memorandum are
based on management’s good faith estimates.

(o) Organization and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has power and authority to
own, lease and operate its properties and to conduct its business as described
in the Offering Memorandum and, in the case of the Company and the Guarantors,
to enter into and perform its obligations under each of this Agreement, the
Registration Rights Agreement, the DTC Agreement, the Securities, the Exchange
Securities and the Indenture. Each of the Company and each subsidiary is duly
qualified as a foreign corporation, limited partnership or limited liability
company, as applicable, to transact business and is in good standing or
equivalent status in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing would not, individually or in the aggregate, result in a
Material Adverse Change. All of the issued and outstanding capital stock,
membership interests and partnership interests of each subsidiary has been duly
authorized and validly issued, is fully paid and nonassessable (subject to
applicable Wisconsin law with respect to nonassessability) and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except for any of the
foregoing securing the Company’s Amended and Restated Credit Agreement, dated as
of February 23, 2011 (as amended or modified, the “Credit Agreement”), as
described in the Offering Memorandum; provided that with respect to any non
wholly-owned subsidiary such representation as to valid issuance, fully paid and
nonassessable shall be to the best knowledge of the Company and the Guarantors.

(p) Capitalization and Other Capital Stock Matters. At November 30, 2011, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Offering Memorandum
or upon exercise of outstanding options or warrants described in the Offering
Memorandum).

(q) Stock Exchange Listing. The Class A common stock, par value $0.20 per share
of the Company (the “Common Stock”) is registered pursuant to Section 12(b) of
the Exchange Act and is listed on the New York Stock Exchange (the “NYSE”), and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
registration or listing.

 

-8-



--------------------------------------------------------------------------------

(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or bylaws, partnership or limited liability company
agreement, as applicable, or is in default (or, with the giving of notice or
lapse of time, would be in default) (“Default”) under any indenture, mortgage,
loan or credit agreement, note, contract, franchise, lease or other instrument
to which the Company or any of its subsidiaries is a party or by which it or any
of them may be bound, or to which any of the property or assets of the Company
or any of its subsidiaries is subject (each, an “Existing Instrument”), except
for such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change. Assuming the Company’s and the Guarantors’ execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the DTC Agreement and the Indenture, and the issuance and delivery of the
Securities or the Exchange Securities, and consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum (i) have been
duly authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or bylaws, partnership agreement or
limited liability company agreement of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s and the Guarantors’ execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement or the Indenture, or the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the transactions contemplated hereby
and thereby and by the Offering Memorandum, except such as have been obtained or
made by the Company and the Guarantors and are in full force and effect and
except such as may be required by the securities laws of the United States, the
several states of the United States or provinces of Canada with respect to the
Company’s and the Guarantors’ obligations under the Registration Rights
Agreement.

(s) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s and the
Guarantors’ knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, wherein any such action, suit
or proceeding set forth in clause (i) or (ii) (A) there is a reasonable
possibility that such action, suit or proceeding would be determined adversely
to the Company or such subsidiary, and (B) if determined adversely to the
Company or such subsidiary, would result in a Material Adverse Change or
materially and adversely affect the consummation of the transactions

 

-9-



--------------------------------------------------------------------------------

contemplated by this Agreement. No labor dispute with the employees of the
Company or any of its subsidiaries, or with the employees of any principal
supplier of the Company, to the best of the Company’s and the Guarantors’
knowledge, exists or is threatened which, in either case, would result in a
Material Adverse Change.

(t) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.

(u) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except where the failure to possess any of
the foregoing would not result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

(v) Title to Properties. Except as otherwise disclosed in the Offering
Memorandum, the Company and each of its subsidiaries has good and marketable
title to all the properties and assets reflected as owned in the financial
statements referred to in Section 1(n) hereof (or elsewhere in the Offering
Memorandum), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary. The real property, improvements, equipment and
personal property held under lease by the Company and its subsidiaries, that
individually or in the aggregate are material to the business of the Company and
its subsidiaries, taken as a whole, are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiaries.

(w) Tax Law Compliance. The Company and its subsidiaries have filed (taking into
account extensions, if any, granted by the applicable governmental agency) all
necessary and material federal, state, local and foreign tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them,
except for such taxes being contested in good faith by proper proceedings as to
which adequate reserves in accordance with GAAP have been provided and except
for such taxes the payment of which would not individually or in the aggregate
result in a Material Adverse Change. The Company has made adequate charges,
accruals and reserves in the applicable

 

-10-



--------------------------------------------------------------------------------

financial statements referred to in Section 1(n) hereof in respect of all
federal, state, local and foreign taxes for all periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined, except for any such taxes which would not individually or in the
aggregate result in a Materially Adverse Change.

(x) Company and the Guarantors Not an “Investment Company”. The Company and the
Guarantors have been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the “Investment Company Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder). None of the Company or any Guarantor is, or after receipt of
payment for the Securities and the application of the net proceeds thereof as
described in the Offering Memorandum, will be, an “investment company” within
the meaning of Investment Company Act and will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

(y) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects. The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change. Neither of the
Company nor any subsidiary has been denied any material insurance coverage which
it has sought or for which it has applied.

(z) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the
consummation of the transactions contemplated by this Agreement (including the
sale or resale of the Securities in connection therewith).

(aa) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital to carry on its business as conducted and as proposed to be
conducted.

 

-11-



--------------------------------------------------------------------------------

(bb) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance in all material respects
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(cc) Company’s Accounting System. The Company and its subsidiaries maintain a
system of accounting controls that is in compliance in all material respects
with the Sarbanes-Oxley Act and is sufficient to provide reasonable assurances
that: (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(dd) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which would adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly and adversely
affect internal controls, including any corrective actions with regard to
significant deficiencies and material weaknesses.

(ee) Compliance with Environmental Laws. Except as disclosed in the Offering
Memorandum and as would not, individually or in the aggregate, result in a
Material Adverse Change: (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern (collectively, “Environmental Laws”), which
violation includes, without limitation, noncompliance with any permits or other
governmental authorizations required for the operation of the business of the
Company or its subsidiaries under applicable Environmental Laws, or non-

 

-12-



--------------------------------------------------------------------------------

compliance with the terms and conditions thereof, nor has the Company or any of
its subsidiaries received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (ii) there
is no claim, action or cause of action filed with a court or governmental
authority with respect to which the Company has been served or notified, no
investigation with respect to which the Company has received written notice, and
no written notice by any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the best of the
Company’s and the Guarantors’ knowledge, threatened against the Company or any
of its subsidiaries or any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law; and (iii) to the best of
the Company’s and the Guarantors’ knowledge, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that would result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Company or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law.

(ff) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.

(gg) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its subsidiaries or their ERISA Affiliates (as defined below) are in
compliance with ERISA, except for non-compliance that would not, individually or
in the aggregate, result in a Material Adverse Change and, to the knowledge of
the Company and the Guarantors, each “multiemployer plan” (as defined in
Section 4001 of ERISA) to which the Company, its subsidiaries or an ERISA
Affiliate contributes (a “Multiemployer Plan”) is in compliance with ERISA,
except for non-compliance that would not, individually or in the aggregate,
result in a Material Adverse Change. “ERISA Affiliate” means, with respect to
the Company or a subsidiary, any member of any group of organizations described
in Section 414 of the Internal Revenue Code of 1986 (as amended, the “Code,”
which term, as used

 

-13-



--------------------------------------------------------------------------------

herein, includes the regulations and published interpretations thereunder) of
which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, except for such reportable
event which would not result in a Material Adverse Change. No “single employer
plan” (as defined in Section 4001 of ERISA) established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined under ERISA) that would result in a Material Adverse
Change. Neither the Company, its subsidiaries nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any material liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.

(hh) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the best
of the Company’s and the Guarantors’ knowledge, threatened, against the Company
or any of its subsidiaries, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the best of the Company’s and the Guarantors’ knowledge,
threatened against the Company or any of its subsidiaries and (C) no union
representation question existing with respect to the employees of the Company or
any of its subsidiaries and, to the best of the Company’s and the Guarantors’
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.

(ii) Related Party Transactions. Except as otherwise disclosed in the Offering
Memorandum, there are no outstanding loans, advances (except advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.

(jj) No Unlawful Contributions or Other Payments. None of the Company, its
subsidiaries or, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a material violation by such persons of Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”), or any other
applicable anti-bribery statutes, including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined

 

-14-



--------------------------------------------------------------------------------

in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and have conducted their businesses in compliance with the FCPA in
all material respects and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

(kk) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the USA PATRIOT Act, the rules and
regulations thereunder, and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Guarantor with respect to the Money Laundering Laws
is pending or, to the knowledge of the Company and the Guarantors, threatened.

(ll) No Conflict with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company and the Guarantors, any
director, officer, agent or employee of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the Offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
98.5% of the principal amount thereof payable on the Closing Date, in each case,
on the basis of the representations, warranties and agreements herein contained,
and upon the terms, subject to the conditions thereto, herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Cahill Gordon & Reindel LLP (or such other place as may
be agreed to by the Company and Wells Fargo Securities, LLC) at 9:00 a.m. New
York City time, on April 16, 2012, or such later time and date as Wells Fargo
Securities, LLC shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”).

 

-15-



--------------------------------------------------------------------------------

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Wells Fargo Securities, LLC for the accounts of the several
Initial Purchasers certificates for the Securities at the Closing Date against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as Wells Fargo Securities, LLC may designate. Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

(e) Each of the Initial Purchasers understands that the Company, the Guarantors
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Section 5(c), counsel to the Company will rely upon the accuracy and
truth of the foregoing representations, warranties and agreements and the
Initial Purchasers hereby consent to such reliance.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors, jointly
and severally, further covenants and agrees with each Initial Purchaser as
follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum,
Pricing Supplement or the Offering Memorandum unless Wells Fargo Securities, LLC
shall previously have been furnished a copy of the proposed amendment or
supplement, and shall not have reasonably objected to

 

-16-



--------------------------------------------------------------------------------

such amendment or supplement. Before making, preparing, authorizing, approving
or distributing any Company Additional Written Communication, the Company and
the Guarantors will furnish to Wells Fargo Securities, LLC a copy of such
written communication for review and will not distribute any such written
communication to which Wells Fargo Securities, LLC reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of Wells Fargo
Securities, LLC or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Initial Purchasers, the Initial
Purchasers or any of their affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, each of the Company
and the Guarantors agree to periodically amend the applicable registration
statement so that the information contained therein complies with the
requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Initial Purchasers with copies of
each amendment or supplement filed and such other documents as the Initial
Purchasers may reasonably request.

 

-17-



--------------------------------------------------------------------------------

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall have reasonably requested.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions reasonably designated by the Initial Purchasers, shall comply with
such laws and shall continue such qualifications, registrations and exemptions
in effect so long as required for the distribution of the Securities. None of
the Company or any of the Guarantors shall be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or known threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal thereof as soon as reasonably practicable.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d)(4).

 

-18-



--------------------------------------------------------------------------------

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date hereof, the Company will not, without the prior
written consent of Wells Fargo Securities, LLC (which consent may be withheld at
the sole discretion of Wells Fargo Securities, LLC), directly or indirectly,
sell, offer to sell, contract or grant any option to sell, pledge, transfer or
establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to Wells Fargo
Securities, LLC: (i) as soon as reasonably practicable after the end of each
fiscal year, copies of the Annual Report of the Company containing the balance
sheet of the Company as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as reasonably practicable after the filing thereof,
copies of each proxy statement, Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other report filed by the Company with
the Commission, the NYSE or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company and the Guarantors agree that they will not and
will cause their Affiliates not to make any offer or sale of securities of the
Company of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No Restricted Resales. During the period of two years after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Notes which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

(l) Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

 

-19-



--------------------------------------------------------------------------------

Wells Fargo Securities, LLC, on behalf of the several Initial Purchasers, may,
in its sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors, jointly
and severally, agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limitation, (i) all
expenses incident to the issuance and delivery of the Securities (including all
printing and engraving costs), (ii) all necessary issue, transfer and other
stamp, excise or similar taxes in connection with the issuance and sale of the
Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent registered public accounting
firm and other advisors, (iv) all costs and expenses incurred in connection with
the preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, this
Agreement, the Registration Rights Agreement, the Indenture, the DTC Agreement
and the Securities, (v) all filing fees, attorneys’ fees and expenses incurred
by the Company, the Guarantors or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions reasonably designated by the Initial Purchasers
(including, without limitation, the cost of preparing, printing and mailing
preliminary and final blue sky or legal investment memoranda and any related
supplements to the Pricing Disclosure Package or the Final Offering Memorandum)
and advising the Initial Purchasers of such qualifications, registrations and
exemptions, (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by the Financial Industry Regulatory Authority (“FINRA”), if any, of the terms
of the sale of the Securities or the Exchange Securities, (ix) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company and the Guarantors
of their respective other obligations under this Agreement and (x) all of the
expenses of the representatives of the Company and the Guarantors incident to
the “road show” for the offering of the Securities, including costs related to
the use of the Company’s aircraft. Except as provided in this Section 4 and
Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel and the expenses of the
representatives of the Initial Purchasers incident to the “road show” for the
offering of the Securities.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

 

-20-



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP, independent public or
certified public accountants for the Company, a “comfort letter” dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Initial Purchasers, with respect to the financial statements and certain
financial information contained in the Offering Memorandum covering the
financial information in the Preliminary Offering Memorandum and the Pricing
Supplement and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants, a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Initial Purchasers, in the form of the
“comfort letter” delivered on the date hereof, except that procedures shall be
brought down to a date no more than 3 business days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Initial Purchasers there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act.

(c) Opinion and 10b-5 Letter of Counsel for the Company.

(i) On the Closing Date, the Initial Purchasers shall have received the
favorable opinion and 10b-5 letter of McDermott Will & Emery LLP, counsel for
the Company and the Guarantors, dated as of such Closing Date, the form of which
is attached as Exhibit A.

(ii) On the Closing Date, the Initial Purchasers shall have received the
favorable opinion of Quarles & Brady LLP, special Wisconsin counsel for the
Company, dated as of such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.

(iii) On the Closing Date, the Initial Purchasers shall have received the
favorable opinion of Williams & Associates Law Firm, PC, special Indiana counsel
for Engineered Solutions, L.P., dated as of such Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers.

 

-21-



--------------------------------------------------------------------------------

(d) Opinion and 10b-5 Letter of Counsel for the Initial Purchasers. On the
Closing Date the Initial Purchasers shall have received the favorable opinion
and 10b-5 letter of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or Vice President of the Company and each Guarantor and the
Chief Financial Officer or Chief Accounting Officer of the Company and each
Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and each Guarantor has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(f) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(g) Registration Rights Agreement. The Company shall have entered into the
Registration Rights Agreement and the Initial Purchasers shall have received
executed counterparts thereof.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any re-

 

-22-



--------------------------------------------------------------------------------

fusal, inability or failure on the part of any of the Company or the Guarantors
to perform any agreement herein or to comply with any provision hereof (other
than as a result as a breach of this Agreement by an Initial Purchaser), the
Company agrees to reimburse the Initial Purchasers, severally, upon demand for
all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, reasonable fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to (i) persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or (ii) non-U.S. persons outside the United States to whom
the offeror or seller reasonably believes offers and sales of the Securities may
be made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(B) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR

 

-23-



--------------------------------------------------------------------------------

OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903
OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by a Subsequent Purchaser or a subsequent transferee.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, its directors, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise

 

-24-



--------------------------------------------------------------------------------

(including in settlement of any litigation, if such settlement is effected in
accordance with Section 8(d) of this Agreement, if applicable), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) above, provided that the Company shall not be liable under this clause
(ii) to the extent that a court of competent jurisdiction shall have determined
by a final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by such Initial Purchaser through its gross negligence or willful misconduct;
and to reimburse each Initial Purchaser and each such director, officer,
employee or controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by Wells Fargo Securities,
LLC) as such expenses are reasonably incurred by such Initial Purchaser or such
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the Initial Purchasers through Wells Fargo Securities, LLC
expressly for use in the Pricing Disclosure Package, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company and the Guarantors may
otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected in accordance with Section 8(d) of this Agreement, as applicable),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary in order to make the statements

 

-25-



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Pricing Disclosure Package or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchasers through
Wells Fargo Securities, LLC expressly for use therein; and to reimburse the
Company, any Guarantor and each such director or controlling person for any and
all expenses (including the reasonable fees and disbursements of counsel) as
such expenses are reasonably incurred by the Company, any Guarantor or such
director or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Company and the Guarantors hereby acknowledges
that the only information that the Initial Purchasers have furnished to the
Company expressly for use in the Pricing Disclosure Package or the Final
Offering Memorandum (or any amendment or supplement thereto) are the statements
set forth in the (x) third paragraph and (y) second sentence of the seventh
paragraph, in each case, under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than in this Section 8 to
the extent it is not materially prejudiced as a proximate result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying

 

-26-



--------------------------------------------------------------------------------

party shall not be liable for the expenses of more than one separate counsel
(together with local counsel), approved by the indemnifying party (Wells Fargo
Securities, LLC in the case of Sections 8(b) and 9 hereof), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c), the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective

 

-27-



--------------------------------------------------------------------------------

proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each affiliate, director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by Wells Fargo Securities, LLC, on behalf of the
Initial Purchasers, by notice given to the Company if at any time: (i) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the NYSE, or trading in securities generally on
either the Nasdaq Stock Market or the NYSE shall have been suspended or limited,

 

-28-



--------------------------------------------------------------------------------

or minimum or maximum prices shall have been generally established on any of
such quotation system or stock exchange by the Commission or FINRA; (ii) a
general banking moratorium shall have been declared by any of federal, New York
or Wisconsin authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States’ or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States or international political, financial or economic conditions, as
in the judgment of the Initial Purchasers is material and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Initial Purchasers there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Initial Purchasers may interfere materially with the conduct of
the business and operations of the Company regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (i) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Wells Fargo Securities, LLC

301 South College Street

Charlotte, North Carolina 28288-0604

Facsimile: (704) 383-0550

Attention: John Gregory

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

 

-29-



--------------------------------------------------------------------------------

New York, New York 10005

Facsimile: (212) 378-2169

Attention: James J. Clark, Esq.

If to the Company:

Actuant Corporation

N86 W12500 Westbrook Crossing

Menomonee Falls, WI 53051

Facsimile: (262) 790-6820

Attention: Andy Lampereur

with a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Facsimile: (312) 984-7700

Attention: Helen R. Friedli, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities from any of the Initial Purchasers merely by reason of such
purchase.

SECTION 14. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 15. Governing Law Provisions. THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

-30-



--------------------------------------------------------------------------------

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding, as
to which such jurisdiction is non-exclusive) of the Specified Courts in any
Related Proceeding. Service of any process, summons, notice or document by mail
to such party’s address set forth above shall be effective service of process
for any Related Proceeding brought in any Specified Court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Related Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.

SECTION 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 17. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related

 

-31-



--------------------------------------------------------------------------------

discounts and commissions, is an arm’s-length commercial transaction between the
Company and the Guarantors, on the one hand, and the several Initial Purchasers,
on the other hand, and the Company and the Guarantors are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, the Guarantors or their affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors and that the several Initial Purchasers
have no obligation to disclose any of such interests by virtue of any fiduciary
or advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may be executed and delivered by facsimile transmission or electronic
transmission (e.g., pdf file), and a facsimile or electronic transmission of
this Agreement or of a signature of a party will be effective as an original.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

SECTION 19. Patriot Act. In accordance with the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Initial Purchasers are required to obtain, verify and record information that
identifies their respective clients, including the Company and the Guarantors,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

-32-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ACTUANT CORPORATION By:   /s/ Andrew G. Lampereur   Name:
Andrew G. Lampereur  

Title: Executive Vice President &

Chief Financial Officer

 

-33-



--------------------------------------------------------------------------------

GUARANTORS:

 

ACME ELECTRIC, LLC

ACTUANT ELECTRICAL, INC.

ACTUANT HOLDINGS, LLC

ACTUANT INTERNATIONAL

HOLDINGS, INC.

APPLIED POWER INVESTMENTS II, INC.

B.W. ELLIOTT MANUFACTURING

CO., LLC

CORTLAND COMPANY, INC.

GB TOOLS & SUPPLIES, LLC

HYDRATIGHT OPERATIONS, INC.

MAXIMA HOLDING COMPANY, INC.

MAXIMA HOLDINGS – EUROPE, INC.

MAXIMA TECHNOLOGIES &

SYSTEMS, LLC

PRECISION SURE-LOCK, INC.

PSL HOLDINGS, INC.

SANLO, INC.

TEMPLETON, KENLY & CO., INC.

VERSA TECHNOLOGIES, INC.

By:   /s/ Andrew G. Lampereur   Name: Andrew G. Lampereur   Title: Vice
President

 

ENGINEERED SOLUTIONS, L.P. By: Versa Technologies, Inc., its general partner By:
  /s/ Andrew G. Lampereur   Name: Andrew G. Lampereur   Title: Vice President

 

-34-



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

RBC CAPITAL MARKETS, LLC

BMO CAPITAL MARKETS CORP.

SUNTRUST ROBINSON HUMPHREY, INC.

 

BY:   Wells Fargo Securities, LLC By:   /s/ Scott Joyce   Name: Scott Joyce  
Title: Managing Director

 

-35-



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount  of Securities
to be Purchased  

Wells Fargo Securities, LLC

   $ 90,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     60,000,000   

J.P. Morgan Securities LLC

     60,000,000   

Citigroup Global Markets Inc.

     30,000,000   

RBC Capital Markets, LLC

     30,000,000   

BMO Capital Markets Corp

     15,000,000   

SunTrust Robinson Humphrey, Inc.

     15,000,000      

 

 

 

Total

   $ 300,000,000   

 

Sched A-1



--------------------------------------------------------------------------------

SCHEDULE B

GUARANTORS

Acme Electric, LLC

Actuant Electrical, Inc.

Actuant Holdings, LLC

Actuant International Holdings, Inc.

Applied Power Investments II, Inc.

B.W. Elliott Manufacturing Co., LLC

Cortland Company, Inc.

Engineered Solutions, L.P.

GB Tools & Supplies, LLC

Hydratight Operations, Inc.

Maxima Holding Company, Inc.

Maxima Holdings – Europe, Inc.

Maxima Technologies & Systems, LLC

Precision Sure-Lock, Inc.

PSL Holdings, Inc.

Sanlo, Inc.

Templeton, Kenly & Co., Inc.

Versa Technologies, Inc.

 

Sched B-1



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.

(i) Each Opinion Guarantor is validly existing and in good standing under the
laws of the jurisdiction of its formation and has corporate or limited liability
company power and authority to enter into and perform its obligations under the
Documents.

(ii) The Purchase Agreement (i) in the case of the Opinion Guarantors, has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of each Opinion Guarantor, enforceable against each Opinion Guarantor in
accordance with its respective terms and (ii) in the case of the Company and
each Non-Opinion Guarantor, has been duly delivered by and is a valid and
binding agreement of the Company and each Non-Opinion Guarantor, enforceable
against the Company and each Non-Opinion Guarantor in accordance with its
respective terms.

(iii) The Registration Rights Agreement (i) in the case of the Opinion
Guarantors, has been duly authorized, executed and delivered by, and is a valid
and binding agreement of each Opinion Guarantor, enforceable against each
Opinion Guarantor in accordance with its respective terms and (ii) in the case
of the Company and each Non-Opinion Guarantor, has been duly delivered by and is
a valid and binding agreement of the Company and each Non-Opinion Guarantor,
enforceable against the Company and each Non-Opinion Guarantor in accordance
with its respective terms.

(iv) The DTC Agreement is a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

(v) The Indenture (i) in the case of the Opinion Guarantors, has been duly
authorized, executed and delivered by each Opinion Guarantor and constitutes a
valid and binding agreement of each Opinion Guarantor, enforceable against each
Opinion Guarantor in accordance with its terms and (ii) in the case of the
Company and each Non-Opinion Guarantor, has been duly delivered by and
constitutes a valid and binding agreement of the Company and each Non-Opinion
Guarantor, enforceable against the Company and each Non-Opinion Guarantor in
accordance with its terms.

(vi) The Notes are in the form contemplated by the Indenture and, when executed
by the Company and authenticated by the Trustee in the manner provided in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

(vii) The Exchange Notes, when issued and authenticated in accordance with the
terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.

 

Exhibit A-1



--------------------------------------------------------------------------------

(viii) The Guarantee and the Exchange Guarantee are in the forms contemplated by
the Indenture and (i) in the case of the Opinion Guarantors, have been duly
authorized for issuance and delivery pursuant to the Purchase Agreement and the
Indenture and, in the case of the Guarantee at the Closing Date, has been duly
executed by each of the Opinion Guarantors and, when the Securities have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute the valid and binding
agreements of the Opinion Guarantors, enforceable in accordance with their terms
and (ii) in the case of the Guarantee of the Non-Opinion Guarantors at the
Closing Date, when the Securities haves have been authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefore, will constitute the valid and binding agreements of the
Non-Opinion Guarantors, enforceable in accordance with their terms.

(ix) The Securities and the Indenture conform in all material respects to the
descriptions thereof under the caption “Description of Notes” contained in the
Pricing Disclosure Package and the Final Offering Memorandum.

(x) The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements,
schedules, or other financial data included therein or omitted therefrom, as to
which we express no opinion), when they were filed with the Commission, appeared
on their face to be appropriately responsive in all material respects to the
requirements of the Exchange Act.

(xi) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Certain United States Federal Income Tax
Considerations” insofar as they purport to describe provisions or law or legal
conclusions referred to therein are accurate in all material respects.

(xii) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Exchange Offer; Registration Rights,” insofar as
such statements constitute summaries of the Registration Rights Agreement, are
accurate in all material respects.

(xiii) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
of the United States or the States of New York, Illinois or Texas or, in the
case of Opinion Guarantors organized in Delaware, pursuant to the General
Corporation Law or Limited Liability Company Act of the State of Delaware, is
required for the Issuers’ execution, delivery and performance of the Purchase
Agreement, the Registration Rights Agreement, the DTC Agreement or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated thereby and by the
Pricing Disclosure Package and the Final Offering Memorandum, except as may be
required under applicable state securities or blue sky laws in connection with
the purchase and distribution of the Securities by the Initial Purchasers (as to
which we express no opinion) and except such as may be required by federal and
state securities laws with respect to the Company’s obligations under the
Registration Rights Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

(xiv) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities and
the Indenture by the Issuers party thereto and the performance by the Issuers of
their obligations thereunder: (i) in the case of the Opinion Guarantors, will
not result in any violation of the provisions of the charter or by-laws of the
Opinion Guarantors; (ii) in the case of the Opinion Guarantors organized in
Delaware, will not result in any violation of the provisions of the General
Corporation Law or Limited Liability Company Act of the State of Delaware,
(iii) will not constitute a breach of, or Default, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any agreement that is filed as
an exhibit to the Company’s Annual Report on Form 10-K for the fiscal year ended
August 31, 2011; or (iv) to our knowledge, will not result in any violation of
any statute of the United States or the States of New York, Illinois or Texas
applicable to the Issuers or any rule or regulation of any agency of the United
States federal government or the States of New York, Illinois or Texas
applicable to the Issuers.

(xv) The Company is not, and, after giving effect to the offering and sale of
Securities and the application of proceeds thereof as described in the Pricing
Disclosure Package and the Final Offering Memorandum, will not be required to
register as an “investment company” within the meaning of the Investment Company
Act.

(xvi) No registration under the Securities Act of the Notes or the Guarantees is
required in connection with the sale of the Notes or the Guarantees to the
Initial Purchasers in the manner contemplated by the Purchase Agreement and the
Final Offering Memorandum or in connection with the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum, and, prior to the commencement of
the Exchange Offer (as defined in the Registration Rights Agreement) or the
effectiveness of a Shelf Registration Statement (as defined in the Registration
Rights Agreement) with respect to the Securities, the Indenture is not required
to be qualified under the Trust Indenture Act, in each case assuming (i) the
accuracy and completeness of the Initial Purchasers’ representations set forth
in the Purchase Agreement, and those of the Company and the Guarantors, set
forth in the Purchase Agreement regarding, among other things, the absence of a
general solicitation in connection with the sale of such Securities to the
Initial Purchasers and the initial resales thereof, and (ii) the compliance with
the covenants and procedures set forth in the Purchase Agreement by the Initial
Purchasers, the Company and the Guarantors, including with respect to the manner
in which the Securities are sold to the Initial Purchasers and initially resold
by the Initial Purchasers (it being understood that we express no opinion as to
any subsequent resales of the Securities).

 

Exhibit A-3



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

[Attached]

 

Annex II-1



--------------------------------------------------------------------------------

PRICING SUPPLEMENT

   STRICTLY CONFIDENTIAL

$300,000,000

ACTUANT CORPORATION

5.625% Senior Notes due 2022

April 2, 2012

 

Pricing Supplement dated April 2, 2012 to the Preliminary Offering Memorandum of
Actuant Corporation dated April 2, 2012

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. Other information (including financial information) presented in the
Preliminary Offering Memorandum is deemed to have changed to the extent affected
by the changes described herein.

The notes have not been registered under the Securities Act and are being
offered only to (1) “qualified institutional buyers” as defined in Rule 144A
under the Securities Act and (2) outside the United States to non-U.S. persons
in compliance with Regulation S under the Securities Act.

 

Issuer:

   Actuant Corporation

Security Description:

   5.625% Senior Notes due 2022

Distribution:

   144A/Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

Principal Amount:

   $300,000,000, which represents an increase of $50,000,000 from the amount
reflected in the Preliminary Offering Memorandum

Gross Proceeds:

   $300,000,000

Coupon:

   5.625%

Maturity:

   June 15, 2022

Offering Price:

   100.000%

Yield to Maturity:

   5.625% Spread to Benchmark Treasury:    +343 basis points

Benchmark Treasury:

   UST 2.000% due 2/15/2022

Interest Payment Dates:

   June 15 and December 15

Record Dates:

   June 1 and December 1

 

Annex II-2



--------------------------------------------------------------------------------

First Interest Payment Date:

   June 15, 2012

Trade Date:

   April 2, 2012

Settlement Date:

   April 16, 2012 (T+10) Optional Redemption Call Schedule:   

 

Year

   Percentage  

June 15, 2017

     102.813 % 

June 15, 2018

     101.875 % 

June 15, 2019

     100.938 % 

June 15, 2020 and thereafter

     100.000 % 

 

Make-Whole Amount:

   Make-whole call prior to June 15, 2017 at T+50 bps, as described in the
Preliminary Offering Memorandum.

Equity Claw:

   Up to 35% prior to June 15, 2015 at 105.625% of the principal amount of the
notes.

Identification Numbers:

  

144A: CUSIP: 00508X AE4

ISIN: US00508XAE40

  

Reg S: CUSIP: U00599 AB3

ISIN: USU00599AB31

Denominations:

   2,000 x 1,000

Initial Purchasers:

   Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Citigroup Global Markets Inc., RBC
Capital Markets, LLC, BMO Capital Markets Corp. and SunTrust Robinson Humphrey,
Inc Changes from the Preliminary Offering Memorandum:   

In addition to the pricing information set forth above, the Preliminary Offering
Memorandum will be updated to reflect the following (and other information is
deemed to have changed to the extent affected thereby):

 

Pro Forma Debt as of November 30, 2011 (p. 9, 19 and 35)

 

As of November 30, 2011, after giving pro forma effect to this offering and the
use of net proceeds therefrom, Actuant Corporation and the guarantors would have
had approximately $580.3 million of total debt, $162.7 million of debt
outstanding under our senior credit facility and $535.9 million of revolver
availability.

 

Summary Consolidated Financial Data (p. 12)

 

Annex II-3



--------------------------------------------------------------------------------

Financial Ratios:       

Adjusted EBITDA to interest expense

     8.1   

Total debt to Adjusted EBITDA

     2.2   

Total debt (excluding the Convertible Notes) to Adjusted EBITDA

     1.8   

Use of Proceeds (p. 24):

We estimate that we will receive net proceeds from the sale of the notes (after
deducting discounts and commissions received by the initial purchasers and
payment of related transaction expenses) of approximately $294.8 million.

We will use the net proceeds from this offering to fund the tender offer and
consent solicitation for, or the redemption by us of, as applicable, our
Existing Senior Notes, to pay fees and expenses related to the tender offer and
consent solicitation and this offering and for general corporate purposes.

The Existing Senior Notes consist of $250.0 million of 6.875% Senior Notes and
were issued on June 12, 2007. The Existing Senior Notes were issued at a price
of 99.607% to yield 6.93%, and require no principal installments prior to their
June 15, 2017 maturity. Semiannual interest payments on the Existing Senior
Notes are due in December and June of each year.

Capitalization (p. 25):

The following changes are made to the “As Adjusted” and “As Further Adjusted”
columns of the Capitalization Table.

 

     As of November 30, 2011 (unaudited)        As Adjusted     
As Further Adjusted  

Cash and cash equivalents

   $ 82,329       $ 72,292      

 

 

    

 

 

 

Notes offered hereby

   $ 300,000       $ 300,000   

Total debt

   $ 580,291       $ 462,700      

 

 

    

 

 

 

Total capitalization

   $ 1,486,817       $ 1,514,744      

 

 

    

 

 

 

 

Annex II-4